DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  Robert Shawn Pyles on 5/12/2022
The application has been amended as follows: 
In claim 1,
	Line 3, change “face;” to – face, wherein the substrate comprises sapphire and the first face of the substrate comprises a metal-terminated surface or wherein the substrate comprises silicon and a silicide and the first face is a surface of the silicide; -- 
In claim 3,
	Line 1, before “sapphire” insert – the –
	Line 2, change “a” to – the –
In claim 7,
	Line 1, before “metal terminated surface” insert – the –
In claim 9,
	Line 1, before “silicon” insert – the –
	Line 1, change “a” to – the –
	Line 2, change “a” to – the –
In claim 14, 
	Line 2, change “face;” to – face, wherein the substrate comprises sapphire and the first face of the substrate comprises a metal-terminated surface or wherein the substrate comprises silicon and a silicide and the first face is a surface of the silicide; -- 
In claim 16,
	Line 1, before “sapphire” insert – the –
	Line 2, change “a” to – the –
In claim 19, 
	Line 3, change “face;” to – face, wherein the substrate comprises sapphire and the first face of the substrate comprises a metal-terminated surface or wherein the substrate comprises silicon and a silicide and the first face is a surface of the silicide; --
In claim 21,	
	Line 1, before “sapphire” insert – the –
	Line 2, change “a” to – the –
In claim 23,
	Line 2, change “a” to – the – 

Allowable Subject Matter
Claims 1-26 are allowed.
►	Recorded Prior Art fails to disclose or suggest combination structure of device as characteristics recited in base claim 1 comprising  a substrate comprising a first face, wherein the substrate comprises sapphire and the first face of the substrate comprises a metal-terminated surface or wherein the substrate comprises silicon and a silicide and the first face is a surface of the silicide; a ruthenium film on the first face, the ruthenium film comprising a first surface and a second surface that opposes the first surface,  the first surface being arranged closer to the first face of the substrate than the second surface; the ruthenium film comprising an epitaxial film with a crystallographic orientation such that a c-axis of the ruthenium film is no more than 10 degrees from parallel to the second surface.

►	Recorded Prior Art fails to disclose or suggest combination structure of device as characteristics recited in base claim 14 comprising a substrate comprising a first face, wherein the substrate comprises sapphire and the first face of the substrate comprises a metal-terminated surface or wherein the substrate comprises silicon and a silicide and the first face is a surface of the silicide; a ruthenium film on the first face, the first face comprising a crystallographic surface net that is configured to provide a crystallographic orientation of the ruthenium film such that a c- axis of the ruthenium film is no more than 10 degrees from parallel to the first face.
►	Recorded Prior Art fails to disclose or suggest combination process steps of method of forming device as characteristics recited in base claim 19 comprising providing a substrate comprising a first face, wherein the substrate comprises sapphire and the first face of the substrate comprises a metal-terminated surface or wherein the substrate comprises silicon and a silicide and the first face is a surface of the silicide;  providing a ruthenium film on the first face, the ruthenium film comprising a first surface and a second surface that opposes the first surface, the first surface being arranged closer to the first face of the substrate than the second surface, and the ruthenium film comprising an epitaxial film with a crystallographic orientation such that a c-axis of the ruthenium film is no more than 10 degrees from parallel to the second surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819